PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1931-08-06_ORD_01_TL-DH_00_FR.txt. 213

APPENDICE 1

ORDONNANCE RENDUE PAR LE PRESIDENT DE LA COUR
A LA DATE DU 6 AOÛT 1931 ,

Le Président de la Cour permanente de Justice internationale,

Vu Varticle 48 du Statut de la Cour;
Vu les articles 13 et 23 du Statut de la Cour,
Rend Vordonnance suivante :

Considérant que, par un compromis du 30 octobre 1924, ratifié
le 2m mars 1928 et dûment notifié le 29 mars 1928 au Greffier de
la Cour, le Président de la République française et le Conseil
fédéral suisse, « considérant que la France et la Suisse n’ont pas pu
s'entendre au sujet de l'interprétation à donner à l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, et que l'accord
prévu par ces textes n’a pas pu être réalisé par voie de négocia-
tions directes, ont résolu de recourir à l’arbitrage pour fixer cette
interprétation et régler l’ensemble des questions qu’implique l’exé- |
cution de l'alinéa 2 de l'article 435 du Traité de Versailles»;

Considérant qu’aux termes de l’article premier, alinéa premier,
dudit compromis, « il appartiendra à la Cour permanente de Justice
internationale de dire si, entre la France et la Suisse, l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, a abrogé
ou a eu pour but de faire abroger les stipulations du Protocole
des Conférences de Paris du 3 novembre 1815, du Traité de Paris
du 20 novembre 1815, du Traité de Turin du 16 mars 1816 et du
Manifeste de la Cour des Comptes de Sardaigne du 9 septembre
1829, relatives à Ja structure douanière et économique des zones
franches de la Haute-Savoie et du Pays de Gex, en tenant compte
de tous faits antérieurs au Traité de Versailles, tels que l’établis-
sement des douanes fédérales en 1849 et jugés pertinents par la
Cour » ;

Considérant qu'aux termes de l'alinéa 2 du même article du compro-
mis, «les Hautes Parties contractantes sont d'accord pour que la
Cour, dès la fin de son délibéré sur cette question et avant tout
arrêt, impartisse aux deux Parties un délai convenable pour régler
entre elles le nouveau régime desdits territoires dans les conditions
jugées opportunes par les deux Parties, ainsi qu'il est prévu par
l’article 435, alinéa 2, dudit traité »;

Considérant qu'aux termes de l'article 2, alinéa premier, du
compromis, « à défaut de convention conclue et ratifiée par les
Parties dans le délai fixé, il appartiendra à la Cour, par un seul et

121
214 ORDONNANCE DU 6 AOÛT 1931

même arrêt rendu conformément à l’article 58 du Statut de la
Cour, de prononcer sa décision sur la question formulée dans
l’article premier ci-dessus et de régler, pour la durée qu’il lui appar-
tiendra de déterminer et en tenant compte des circonstances
actuelles, l’ensemble des questions qu’implique l'exécution de
l’alinéa 2 de l’article 435 du Traité de Versailles »;

Considérant qu'aux termes de l'article 4, alinéa premier, du
compromis, « si la Cour, conformément à l’article 2, est appelée à
régler elle-même l'ensemble des questions qu’implique l'exécution
de l’article 435, alinéa 2, du Traité de Versailles, elle impartira
aux Parties les délais convenables pour produire tous documents,
projets et observations qu'elles croiraient devoir soumettre à la
Cour en vue de ce règlement, ainsi que pour y répondre » ;

Considérant que, par les motifs d’une ordonnance rendue à la
date du 19 août 1929, la Cour permanente de Justice internationale
a fait connaître aux Parties le résultat de son délibéré concernant
la question formulée à l’article premier, alinéa premier, du compro-
mis, et leur a imparti un délai expirant le rer mai 1930 pour
régler entre elles le nouveau régime des territoires visés à l’article 435,
alinéa 2, du Traité de Versailles ;

Considérant que, la Cour ayant été avisée que l'accord envisagé
n'avait pu être conclu entre les deux Gouvernements dans le délai
ainsi imparti, la procédure prévue aux articles 2 et 4 du compromis:
a dû suivre son cours;

Considérant qu’en conséquence, par une ordonnance datée du
3 mai 1930, le Président de la Cour permanente de Justice inter-
nationale a décidé d’impartir au Gouvernement de la République
française et au Gouvernement de la Confédération suisse, pour la
production d'une part des documents, projets et observations, et
d'autre part des réponses prévues à l’article 4, alinéa premier, du
compromis, deux délais expirant, l'un le 31 juillet 1930, et l’autre
le 30 septembre 1930;

Considérant que, par son ordonnance du 6° décembre 1930, la
Cour a imparti « au Gouvernement de la République française et
au Gouvernement de la Confédération suisse un délai expirant le
31 juillet 1931, et pouvant être prorogé sur la requête des deux
Parties, pour régler entre elles les importations en franchise ou à
droits réduits à travers la ligne des douanes fédérales, ainsi que
tout autre point concernant le régime des territoires visés à
l’article 435, alinéa 2, du Traité de Versailles et qu’ils jugeraient
convenable de régler »; que, dans la même ordonnance, la Cour a
dit « qu’à Vexpiration du délai imparti ou prolongé la Cour rendra
son arrêt à la requête de la Partie la plus diligente, faculté étant
laissée au Président d'accorder aux deux Gouvernements les délais
nécessaires pour présenter auparavant toutes observations écrites ou
orales » ;

122
215 ORDONNANCE DU 6 AOÛT 1931

Considérant qu’à l'expiration de ce délai la Cour n’a été saisie
d'aucune requête émanant des deux Parties et tendant à en obte-
nir la prorogation ;

Considérant, d'autre part, que, par une communication du
29 juillet 1931; le Gouvernement de la Confédération suisse a
informé la Cour que les négociations visées par l'alinéa premier du
dispositif de l’ordonnance du 6 décembre 1930 n’ont pas pu abou-
tir; qu'il y a lieu de regarder cette communication comme consti-
tuant la « requête » prévue par l'ordonnance ; que, d’ailleurs, par
une communication du 30 juillet 1931, le Gouvernement de la
République française a porté à la connaissance de la Cour que
l'ambassadeur de la République 4 Berne aurait reçu du Dépar-
tement politique fédéral une note par laquelle celui-ci avait mis fin
auxdites négociations ;

Considérant, dès lors, que les conditions requises pour la conti-
nuation de la procédure sont remplies et qu’il appartient mainte-
nant à la Cour de rendre l'arrêt prévu dans ladite ordonnance ;

Considérant qu'aux termes de l'ordonnance précitée du 6 décembre
1930, la faculté de fixer les délais qui y sont envisagés a été
déléguée par la Cour à son Président ;

Considérant que lesdits délais ne sauraient être fixés sans tenir
compte notamment des exigences de l’ensemble des travaux de la
Cour ;

Considérant, d’autre part, que, par décisions des 22 novembre et
4 décembre 1930, la Cour, après délibéré en Chambre du Conseil,
a reconnu que c’est la Cour dans la composition qu'elle avait
alors qui doit continuer à s'occuper de l'affaire des zones franches
et constaté que le juge qui exerçait à ce moment les fonctions de
Président doit continuer à lés exercer en ce qui a trait à ladite
affaire,

LE PRÉSIDENT DE LA COUR PERMANENTE DE JUSTICE INTERNA-
TIONALE,

D'un commun accord avec ledit juge, et après avoir entendu les
agents des deux Parties en cause ;

Considérant qu’il est opportun qu’avant de statuer conformément
à ladite ordonnance, la Cour puisse prendre connaissance de toutes
observations ultérieures que les Parties pourront désirer lui sou-
mettre par écrit ou oralement ; que, cependant, ces observations ne
doivent pas avoir le caractère d’une troisième procédure écrite
et orale complète non prévue par le compromis, mais doivent avoir
pour but de permettre à la Cour de tenir compte, dans son arrêt
futur, de tout fait nouveau qui se serait produit entre la fin de la
procédure qui eut lieu devant elle en 1930 et le rer octobre 1931;

Considérant qu'il y a lieu pour la Cour de rendre l'arrêt dont il
s’agit avant la fin de la session actuellement en cours,

123
216 ORDONNANCE DU 6 AOÛT 1931
Décide :

D’impartir au Gouvernement de ia Confédération suisse et au
Gouvernement de la République française un délai expirant le
30 septembre 1931 pour présenter par écrit à la Cour toutes observa-
tions ultérieures au sujet de l'affaire visée par le compromis conclu
entre lesdits Gouvernements le 30 octobre 1924;

De prévoir, pour une date du mois d'octobre 1931, à fixer ulté-
rieurement, une audience publique au cours de laquelle les repré-
sentants de chacun desdits Gouvernements pourront répondre aux
observations écrites éventuellement déposées ainsi qu'il est dit
ci-dessus, au nom de l’autre Gouvernement.

Fait en francais et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le six août mil neuf cent
trente et un, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respecti-
vement aux agents du Gouvernement de la République française et
du Gouvernement fédéral suisse.

Le Président de la Cour :
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

124
